DANIEL S. PEARSON, Judge,
concurring.
I concur in the result reached by the majority. It is not, however, the fact that the wife’s attorney was retained only six days prior to trial that warranted the trial court limiting the attorneys’ fees award to $3,500. Rather, it is the fact that the trial court could have found that much of the work performed by these late-appearing attorneys was duplicative of work performed by the wife’s prior counsel, who had already been awarded fees for these services, which justifies the fees awarded. While the award fell far short of compensating the wife’s attorneys for the time they undoubtedly spent on the matter in the short time available to them before the final hearing, the trial court acted well within its discretion in refusing to make the husband bear the responsibility for the wife’s last-minute switch. While Mrs. Griffin was certainly free to change counsel, she is not free to expect a court to require her husband to pay for the same work twice.